Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JP2017-098643, filed on 05/18/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim now contains new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the references to an “identification circuit” and “control circuit” do not appear in the specification, and description of “Identification Unit 122” as well as that of “control circuit 130” was not found to provide the necessary support for either limitation. The only recitation of a circuit is made with regards to user input device 908. Regarding paragraphs [0054-0056], or [0077-0082] of applicant specification, Examiner does not interpret such passages as providing sufficient structure of circuits, as these passages simply talk about functions that the units perform, rather than a description of the structure(s) that is/are performing said functions. Despite this, for the purposes of compact prosecution, Examiner will be treating the prior art rejections with attention to the usage of identification and control circuit, pending on evidence to substantiate the change from the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 13, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Line 6 of Claim 1 recites the limitation, "… the image captured by UAV” in the amended language, as is repeated in Claims 13 and 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests --the image data--, or amending the antecedent recitation of “image data” to be an --an image—. 
	Further, on Line 11 of Claim 1, in the list of responsive flight control functions, Claim 1 recites “an image” – claim language does not make clear if this is a new image, or the same image(s)/image data as mentioned earlier in Claim 1. This ambiguity is repeated in Claims 13 and 14 as well. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 14 was originally rejected under 35 U.S.C. 101, however, in light of the amendments and applicant argument, this claim is recognized as being integrated into a practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being obvious over Fleischman (US 2016/0122038 A1) in view of Gong (US 2016/0292403 A1) and Dannenbring (US 2016/0117923 A1), herein after referred to simply as Fleischman, Gong, and Dannenbring.

Regarding Claim 1,
Fleischman discloses the following limitations:
A control device (Paragraph [0005], “The unmanned aerial vehicle may comprise an electronic camera and a hardware processor configured to execute computer-executable instructions. When executed, the computer-executable instructions may cause the hardware processor to access a first image captured by the electronic camera, wherein the first image is of the first optical marker.”)
comprising: an identification circuit configured to identify a sign installed on a ground on a basis of information acquired by an UAV (Paragraph [00036], “For example, in some embodiments, the UAV includes an imager and/or a device for recording images to identify optical markers on the ground.” and on this identification process using a hardware circuit, Paragraph [0051], “Optical markers 402A-402G can be designed to be recognized by a UAV's imager and its computing system.” and Abstract, “The optical markers may be rectilinear, monochromatic patterns that may be detected by a computing system on the unmanned aerial vehicle.”, where a computer system contains circuits, Paragraph [0091], “The various illustrative logical blocks and modules described in connection with the embodiments disclosed herein can be implemented or performed by a machine, such as a processing unit or processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC)”))
a control circuit is configured to control the flight of the UAV in accordance with the sign (Paragraph [0047], “UAV 210 includes a computing device and/or system that controls its flight operations.” – where a computer contains circuits, Paragraph [0091], “The various illustrative logical blocks and modules described in connection with the embodiments disclosed herein can be implemented or performed by a machine, such as a processing unit or processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC)”)
	However, Fleischman does not explicitly disclose the following limitation,
including, on condition that the sign appears with a predetermined size and is at a predetermined position of the image captured by the UAV, control the UAV
However, this limitation is taught by the inclusion of Dannenbring, which discloses that a vehicle object recognition system can discriminate sign identification by position within an image (Paragraph [0022], “[0022], " For subsequent detection of road signs, the negative image may instruct the camera or other sensor to ignore particular areas or remove particular detected sign locations from the detection results.") and a predetermined size of the sign (Paragraph [0044], “"The computer vision application may identify potential signs in the optical data based on the shape and size of the signs. The server 125 may compare a set of template images to the optical data. The set of template images may include common sizes and shapes for road signs.") 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sign recognition of Fleischman with the size and position condition of Dannenbring, as doing so better enables an autonomous vehicle to distinguish what kind of sign is being identified and reduce false identification (Paragraph [0021], “When a sign is detected from a nearby roadway, data from the sign may be associated with the wrong roadway. Such incorrect detections or associations may be referred to as false positives. When false positives are stored, users may be given incorrect guidance or other information.”) and further the combination yields predictable results to one of ordinary skill in the art. 
	However, the combination of Fleischman and Dannenbring, as disclosed, does not disclose the following limitation:
control the UAV to perform at least one of: speed up, speed down, turn right, turn left, rise, or fall; start capturing an image; end capturing of the image; designate a maximum flight altitude; designate a maximum flight speed; and leave prohibited airspace. 
	However, this is taught by the inclusion of Gong, which discloses a sign which can be identified by a UAV so as to provide certain instructions to UAV based on that identification, (Paragraph [0898], “The indicators may be unique for the geo-fencing device type. When a UAV detects a dynamic indicator, the UAV may not only know what the set of flight regulations are in place under the conditions, but the type of geo-fencing device.” It is also noted that the disclosed sign is a physical beacon, note Figure 18, element 1810, as described in paragraph [0583], “The geo-fencing device 1810 may assert a geo-fencing boundary 1820. A UAV 1830 may encounter the geo-fencing device.” And further, the flight control rules can be stored on the UAV, in an external air traffic control system, or be provided directly by the sign itself, as per Paragraph [0899], “In some examples, the first set of flight regulations and the second set of flight regulations may be stored on-board the UAV, the first set of flight regulations and the second set of flight regulations may be stored on an air control system off-board the UAV, or the first set of flight regulations and the second set of flight regulations may be stored on-board the geo-fencing device.” And on the content of the flight regulations as they pertain to particular commands for the UAV to follow, Paragraph [0185] “The flight regulations may set a maximum limit for the UAV translational speed … a UAV may not be permitted to fly too quickly (e.g., fly beneath a maximum speed limit of 40 mph). The movement of the UAV may be governed with respect to an allocated volume and/or over an allocated region.” and Paragraph [0186], “The flight regulations may govern take-off and/or landing procedures for the UAV. For instance, the UAV may be permitted to fly, but not land in an allocated region.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fleischman so that the signs may provide specific control instructions as taught by Dong, as this system of providing flight regulations increases the safety of a UAV system, (Paragraph [0003], “For instance, when flight of UAVs is unrestricted, UAVs may fly over areas where flight is or ought to be prohibited” and Paragraph [0004], “Safety systems and methods described herein improve flight safety of unmanned aerial vehicles (UAVs).”)





Regarding Claim 2,
The combination of Fleischman, Dannenbring, and Gong, as shown above, discloses the limitations of Claim 1. Fleischman further discloses the following limitations: 
wherein the identification circuit is configured to identify the sign during the flight of the UAV (Paragraph [0006], “In certain embodiments, a method for landing an unmanned aerial vehicle comprises accessing a first image, wherein the first image is of a first optical marker. The method may further comprise determining a first position of an unmanned aerial vehicle relative to the first optical marker based at least in part on the accessed first image.” – it is noted that a method for landing cannot be conducted unless the UAV is in flight)

Regarding Claim 5, 
The combination of Fleischman, Dannenbring, and Gong, as shown above, discloses the limitations of Claim 1. Fleischman further discloses the following limitation:
wherein the control circuit is configured to control the UAV using location information of the sign together with location information of the UAV (Paragraph [0036], “Once at the destination, the UAV may switch from a more general navigation modality and/or state to a hybrid navigation modality where the UAV incorporates ground-relative navigation. For example, in some embodiments, the UAV includes an imager and/or a device for recording images to identify optical markers on the ground.”)





Regarding Claim 6,
The combination of Fleischman, Dannenbring, and Gong, as shown above, discloses the limitations of Claim 5. Fleischman further discloses the following limitation.
wherein the control circuit is configured to determine the location information of the UAV by using the location information of the sign (Paragraph [0037], “As used herein, in addition to having its ordinary meaning, an “optical marker” refers to a visual-based cue that may be used as a point of reference to determine a relative position, location, orientation, and/or measurement.”)

Regarding Claim 8,
The combination of Fleischman, Dannenbring, and Gong, as shown above, discloses the limitations of Claim 1. Fleischman further discloses the following limitation:
wherein image data is acquired by the UAV in a case where a separation distance between the UAV and the sign is equal to or less than a predetermined distance (Paragraph [0036], “Once at the destination, the UAV may switch from a more general navigation modality and/or state to a hybrid navigation modality where the UAV incorporates ground-relative navigation.” - “once at the destination” shows there is a threshold of distance to begin using information acquired from the identification of the sign. Further, Paragraph [0052] states, “In some embodiments, landing platform's marking area 400 may be configured such that two or more optical markers are detectable at a particular altitude. For example, optical markers 402A and 402B, among others, may be detectable at a first altitude, and optical markers 402D and 402G, among others, may be detectable at a second altitude based at least on the respective relative sizes of the optical markers.” – wherein the particular altitude constitutes a predetermined distance for acquiring image data) 

Regarding Claim 9
The combination of Fleischman, Dannenbring, and Gong, as shown above, discloses the limitations of Claim 8. Fleischman further discloses the following limitation:
- wherein image data in is aerially captured by the UAV (Paragraph [0005], “When executed, the computer-executable instructions may cause the hardware processor to access a first image captured by the electronic camera, wherein the first image is of the first optical marker.”)

Regarding Claim 10,
The combination of Fleischman, Dannenbring, and Gong, as shown above, discloses the limitations of Claim 8. Fleischman does not disclose the following limitation:
wherein signal information is acquired by the UAV by wireless communication with the sign
	However, this is taught by Gong, which discloses communication of information that identifies the sign (Paragraph [0092], “FIG. 20 shows a system where a geo-fencing device directly transmits information to a UAV, in accordance with an embodiment of the invention.” and Paragraph [00714], “The geo-fencing device may send a signal that causes the UAV to fly in accordance with the set of flight regulations.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to include communication between the UAV and sign as taught by Gong, as doing so regulates the flight of UAVS in a manner that  ensures safety and security (Paragraph [0003], “For instance, when flight of UAVs is unrestricted, UAVs may fly over areas where flight is or ought to be prohibited” and Paragraph [0004], “Safety systems and methods described herein improve flight safety of unmanned aerial vehicles … The systems may uniquely identify various parties that are interacting (e.g., users, remote controllers, UAVs, geo-fencing devices). In some instances, an authentication process may occur and only authorized parties may be permitted to operate the UAV.”)
Regarding Claim 12
The combination of Fleischman, Dannenbring, and Gong, as shown above, discloses the limitations of Claim 1. Fleischman further discloses the following limitation: 
wherein the identification circuit performs the identification on a basis of a shape of the sign (Paragraph [0037], “In some embodiments, optical markers may be uniquely identifiable by their shape patterns and/or optical markers may be associated with metadata, such as the dimensions of the particular optical markers,”)

Regarding Claim 13, 
Fleischman discloses the following limitations:
A control method to be executed by a computer (Abstract, Line 1-3, “Systems, methods, apparatuses, and landing platforms are provided for visual and/or ground-based landing of unmanned aerial vehicles.” shows a control method, and Paragraph [0047] shows the usage of a computer for said method, “The on-board computing device and/or system of UAV 210 may include central processing unit, non-transitory computer-readable media and/or memory, graphics processing unit, field programmable gate array, microprocessor, and/or aircraft flight controller.”)
, the control method comprising: identifying a sign installed on a ground on a basis of image data acquired by a UAV (Paragraph [00036], “For example, in some embodiments, the UAV includes an imager and/or a device for recording images to identify optical markers on the ground.” and on this identification process using a hardware circuit, Paragraph [0051], “Optical markers 402A-402G can be designed to be recognized by a UAV's imager and its computing system.” and Abstract, “The optical markers may be rectilinear, monochromatic patterns that may be detected by a computing system on the unmanned aerial vehicle.” and Paragraph [0047] “The computing system may access captured data from imager 215, process the data in real- or near-time to infer position and/or orientation relative to landing platform 220...”)
and controlling flight of the UAV in accordance with the sign (Paragraph [0047] “The computing system may access captured data from imager 215, process the data in real- or near-time to infer position and/or orientation relative to landing platform 220, then develops control outputs to send to a flight controller”)
However, Fleischman does not explicitly disclose the following limitation,
including, on condition that the sign appears with a predetermined size and is at a predetermined position of the image captured by the UAV, controlling the UAV
	However, this limitation is taught by the inclusion of Dannenbring, which discloses that a vehicle object recognition system can discriminate sign identification by position within an image (Paragraph [0022], “[0022], " For subsequent detection of road signs, the negative image may instruct the camera or other sensor to ignore particular areas or remove particular detected sign locations from the detection results.") and a predetermined size of the sign (Paragraph [0044], “"The computer vision application may identify potential signs in the optical data based on the shape and size of the signs. The server 125 may compare a set of template images to the optical data. The set of template images may include common sizes and shapes for road signs.") 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sign recognition of Fleischman with the size and position condition of Dannenbring, as doing so better enables an autonomous vehicle to distinguish what kind of sign is being identified and reduce false identification (Paragraph [0021], “When a sign is detected from a nearby roadway, data from the sign may be associated with the wrong roadway. Such incorrect detections or associations may be referred to as false positives. When false positives are stored, users may be given incorrect guidance or other information.”) and further the combination yields predictable results to one of ordinary skill in the art.
	However, the combination of Fleischman and Dannenbring, as disclosed, does not disclose the following limitation,
controlling the UAV to perform at least one of: speed up, speed down, turn right, turn left, rise, or fall; have the sign appear with a predetermined size in a predetermined area of an image; start capturing an image; end capturing of the image; designate a maximum flight altitude; designate a maximum flight speed; and leave prohibited airspace. 
	 However, this is taught by the inclusion of Gong, which discloses a sign identification and control method wherein the identification of a sign provides certain instructions to UAV based on that identification, (Paragraph [0898], “The indicators may be unique for the geo-fencing device type. When a UAV detects a dynamic indicator, the UAV may not only know what the set of flight regulations are in place under the conditions, but the type of geo-fencing device.” It is also noted that the disclosed sign is a physical beacon, note Figure 18, element 1810, as described in paragraph [0583], “The geo-fencing device 1810 may assert a geo-fencing boundary 1820. A UAV 1830 may encounter the geo-fencing device.” And further, the flight control rules can be stored on the UAV, in an external air traffic control system, or be provided directly by the sign itself, as per Paragraph [0899], “In some examples, the first set of flight regulations and the second set of flight regulations may be stored on-board the UAV, the first set of flight regulations and the second set of flight regulations may be stored on an air control system off-board the UAV, or the first set of flight regulations and the second set of flight regulations may be stored on-board the geo-fencing device.” And on the content of the flight regulations as they pertain to particular commands for the UAV to follow, Paragraph [0185] “The flight regulations may set a maximum limit for the UAV translational speed … a UAV may not be permitted to fly too quickly (e.g., fly beneath a maximum speed limit of 40 mph). The movement of the UAV may be governed with respect to an allocated volume and/or over an allocated region.” and Paragraph [0186], “The flight regulations may govern take-off and/or landing procedures for the UAV. For instance, the UAV may be permitted to fly, but not land in an allocated region.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fleischman so that the signs may provide specific control instructions as taught by Gong, as this system of providing flight regulations increases the safety of a UAV system, (Paragraph [0003], “For instance, when flight of UAVs is unrestricted, UAVs may fly over areas where flight is or ought to be prohibited” and Paragraph [0004], “Safety systems and methods described herein improve flight safety of unmanned aerial vehicles (UAVs).”)

Regarding Claim 14, 
Fleischman discloses the following limitations:
A non-transitory computer readable storage device having a computer program for causing a computer to execute: (Paragraph [0047], “The on-board computing device and/or system of UAV 210 may include central processing unit, non-transitory computer-readable media and/or memory, graphics processing unit, field programmable gate array, microprocessor, and/or aircraft flight controller.” Where the computing device is a computer readable storage device, and Paragraph [0080], “The memory 906 may contain computer program instructions (grouped as modules or components in some embodiments) that the hardware processor(s) 904 executes in order to implement one or more embodiments.”)
Identifying a sign installed on a ground on a basis of image data acquired by a UAV (Paragraph [00036], “For example, in some embodiments, the UAV includes an imager and/or a device for recording images to identify optical markers on the ground.” and on this identification process using a program on a hardware circuit, Paragraph [0051], “Optical markers 402A-402G can be designed to be recognized by a UAV's imager and its computing system.” and Abstract, “The optical markers may be rectilinear, monochromatic patterns that may be detected by a computing system on the unmanned aerial vehicle.” and Paragraph [0047] “The computing system may access captured data from imager 215, process the data in real- or near-time to infer position and/or orientation relative to landing platform 220...”)
and controlling flight of the UAV in accordance with the sign (Paragraph [0047] “The computing system may access captured data from imager 215, process the data in real- or near-time to infer position and/or orientation relative to landing platform 220, then develops control outputs to send to a flight controller”)
However, Fleischman does not explicitly disclose the following limitation,
including, on condition that the sign appears with a predetermined size and is at a predetermined position of the image captured by the UAV, controlling the UAV
	However, this limitation is taught by the inclusion of Dannenbring, which discloses that a vehicle object recognition system can discriminate sign identification by position within an image (Paragraph [0022], “[0022], " For subsequent detection of road signs, the negative image may instruct the camera or other sensor to ignore particular areas or remove particular detected sign locations from the detection results.") and a predetermined size of the sign (Paragraph [0044], “"The computer vision application may identify potential signs in the optical data based on the shape and size of the signs. The server 125 may compare a set of template images to the optical data. The set of template images may include common sizes and shapes for road signs.") 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sign recognition of Fleischman with the size and position condition of Dannenbring, as doing so better enables an autonomous vehicle to distinguish what kind of sign is being identified and reduce false identification (Paragraph [0021], “When a sign is detected from a nearby roadway, data from the sign may be associated with the wrong roadway. Such incorrect detections or associations may be referred to as false positives. When false positives are stored, users may be given incorrect guidance or other information.”) and further the combination yields predictable results to one of ordinary skill in the art.
	However, the combination of Fleischman and Dannenbring, as disclosed, does not disclose the following limitation,
controlling the UAV to perform at least one of: speed up, speed down, turn right, turn left, rise, or fall; have the sign appear with a predetermined size in a predetermined area of an image; start capturing an image; end capturing of the image; designate a maximum flight altitude; designate a maximum flight speed; and leave prohibited airspace. 
	However, this is taught by the inclusion of Gong, which discloses a sign identification and control method wherein the identification of a sign provides certain instructions to UAV based on that identification, (Paragraph [0898], “The indicators may be unique for the geo-fencing device type. When a UAV detects a dynamic indicator, the UAV may not only know what the set of flight regulations are in place under the conditions, but the type of geo-fencing device.” It is also noted that the disclosed sign is a physical beacon, note Figure 18, element 1810, as described in paragraph [0583], “The geo-fencing device 1810 may assert a geo-fencing boundary 1820. A UAV 1830 may encounter the geo-fencing device.” And further, the flight control rules can be stored on the UAV, in an external air traffic control system, or be provided directly by the sign itself, as per Paragraph [0899], “In some examples, the first set of flight regulations and the second set of flight regulations may be stored on-board the UAV, the first set of flight regulations and the second set of flight regulations may be stored on an air control system off-board the UAV, or the first set of flight regulations and the second set of flight regulations may be stored on-board the geo-fencing device.” And on the content of the flight regulations as they pertain to particular commands for the UAV to follow, Paragraph [0185] “The flight regulations may set a maximum limit for the UAV translational speed … a UAV may not be permitted to fly too quickly (e.g., fly beneath a maximum speed limit of 40 mph). The movement of the UAV may be governed with respect to an allocated volume and/or over an allocated region.” and Paragraph [0186], “The flight regulations may govern take-off and/or landing procedures for the UAV. For instance, the UAV may be permitted to fly, but not land in an allocated region.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fleischman so that the signs may provide specific control instructions as taught by Gong, as this system of providing flight regulations increases the safety of a UAV system, (Paragraph [0003], “For instance, when flight of UAVs is unrestricted, UAVs may fly over areas where flight is or ought to be prohibited” and Paragraph [0004], “Safety systems and methods described herein improve flight safety of unmanned aerial vehicles (UAVs).”)


Claim 4 is rejected under 35 U.S.C. 103 as being obvious over the combination of Fleischman, Dannenbring, and Gong as applied to Claim 1 above, in addition to Knopow (US 2011/0004342 A1), herein after referred to as Knopow. 
Regarding Claim 4,
The combination of Fleischman, Dannenbring, and Gong, as shown, already discloses the limitations of Claim 1. Fleischman further discloses the following limitation: 
wherein the sign functions as a target pass point for the UAV (Paragraph [0036], “Alternatively, optical markers could be used as way points”) 
However, the combination does not explicitly disclose the following limitation
and the control circuit is configured to determine success or failure in passing the target pass point by the UAV in accordance with the identification.
However, Knopow teaches an autonomous control device which determines success or failure in passing target pass points (Paragraph [0092], “if device 22 initiates an operation cycle from a position very near a desired waypoint, and extensive manipulation of device 22 would be required to alignment of the device and waypoint vectors 568, 570, controller 60 can be configured to allow bypass of a respective waypoint.” And further in Paragraph [0093], “For instance, device 22 could be configured to return to missed waypoints at later times during a respective operation cycle.” shows such data is stored.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to explicitly determine success or failure in passing way points as taught by Knopow, as doing so allows an autonomous vehicles to handle unexpected issues in a desired manner. (Knopow, Paragraph [0087], “As described further below, the operation of controller 60 increases the likelihood that device 22 is in a preferred orientation as it traverses the work area while allowing for periodic changes in direction due to unexpected changes in the operating area.”)
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over the combination of Fleischman, Dannenbring, and Gong as applied to Claim 6 above, in addition to Gentry (US 2016/0274241 A1) and Omari (US 2018/0150718 A1) , herein after referred to as Gentry and Omari.

Regarding Claim 7,
The combination of Fleischman, Dannenbring, and Gong, as shown, already discloses the limitations of Claim 6. However, the combination does not disclose the following limitations:
wherein the control circuit is configured to correct the location information of the UAV by changing a weight of each of the location information of the UAV and the location information of the sign determined on a basis of a GNSS signal
While Fleischman discloses a hybrid navigation system that may combine location information of the UAV and location information of the sign, it does not explicitly teach that this is used to correct the UAV location, nor that the hybrid location data can be weighted based on a parameter. However,  Gentry teaches a location system which uses known ground locations to correct guidance of air vehicles (Paragraph [0017], “For example, the location system device may weight corrected location system coordinates associated with a ground station in close proximity to the location system device more heavily than ground stations that are not located in close proximity to the ground station.” and Paragraph [0009], “Further, the ground stations and location system devices may determine their respective location system coordinates based at least in part on signals broadcasted from the GPS satellites in accordance with well-known GPS techniques.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the combination with the usage of a hybrid navigation system involving correction based in weighting of the UAV’s and sign’s GPS location information as taught by Gentry to improve precision (Gentry, Paragraph [0008], “This disclosure includes, in part, techniques and systems for increasing position accuracy within a satellite location system.”)
However, the combination of Fleischman, Gong, and Gentry does not disclose the following limitation:
in accordance with the altitude of the UAV
Specifically, while the combination discloses that distance may be used, it does not specify that a vertical distance (altitude) is used to weight location information.  This is taught by Omari (Paragraph [0062], “Weighting of the various inputs may be dynamic based on expected noise and/or uncertainty of the information source. For example, vision-based navigation information (e.g., data related to translational movement) may weighted higher when the UAV 100 is at lower altitudes and the vision-based navigation information is expected to be more accurate and lower when the UAV 100 is at higher altitude”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Fleischman, Gong, and Gentry to show the usage of altitude in weighting location information as taught by Omari, as a single set of functions may be insufficient for all altitudes (Omari, Paragraph [0062], “The current position and orientation of the UAV 100 are then determined, for example, by a motion estimator or model. Inputs to the motion estimator … may also include other available information from one or more of the metadata sources 206 (e.g., IMU, such as MEMS-based accelerometers and/or gyroscopes, altimeter, and/or GPS). The motion estimator may, for example, be a Kalman filter or other probabilistic model, which combines, filters, and/or weights the various inputs, while accounting for noise and/or uncertainty associated with each of the information sources (e.g., vision-based, IMU, altimeter, and/or GPS). Weighting of the various inputs may be dynamic based on expected noise and/or uncertainty of the information source.”)

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over the combination of Fleischman, Dannenbring, and Gong as applied to Claim 1 above, in addition to Mosher (US 2017/0109891 A1), herein after referred to as Mosher. 

Regarding Claim 11,
The combination of Fleischman, Dannenbring, and Gong, as shown, discloses the limitations of Claim 1. However, the combination does not disclose the following limitation:
wherein the identification circuit configured to identify the sign on a basis of a color of a sign
However, this limitation is taught by Mosher (Paragraph [0023], “For example, to facilitate detecting lifeboats and lifejackets in the water, method 200 may include a user-selectable mode that filters the image for any red-colored objects.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification circuit of Fleischman to include identification based on color as taught by Mosher, as doing so enables greater accuracy for positive identification of objects of interest (Mosher, Paragraph [0021], “In the exemplary implementation, the thresholding operation uses a thresholding filter to identify those pixel regions with values greater than a predetermined threshold value and groups the identified pixel regions into one or more groups representing at least one object of interest. The thresholding operation may be adjustably tuned to set a sensitivity for detecting objects of interest.”)


Response to Arguments
Applicant's arguments filed 7/25/2022, with respect to the interpretation of “Control Unit”  have been fully considered but they are not persuasive. The maintained rejection under 35 U.S.C. 112(a) was argued with respect to the “Identification Circuit” – rather than  a recitation of “Control Circuit” or “Control Unit” – further, Examiner did not interpret the paragraphs identified by Applicant in the specification ([0075-0076]) as providing a description of either control/identification units/circuit, as these passages describe the UAV 100 and Ground Control Point 200 as a whole, and do not refer to the units. Examiner does not currently interpret that there is sufficient presentation of “Control Circuit” as well, as the only recitation of a circuit is made with regards to user input device 908. If applicant intended to highlight [0054-0056], or [0077-0082], Examiner does not interpret such passages as providing sufficient structure of circuits as these passages simply talk about functions that the units perform, rather than a description of the structure(s) that is/are performing said functions. 

Applicant’s arguments, filed 7/25/2022, with respect to the rejection(s) of claim 1, 13, and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the new inclusion of Dannenbring (US 20160117923 A1), which, as shown in the above current rejections under 35 U.S.C. 103, discloses autonomous discrimination of signs based on location and size (Paragraph [0022] and Paragraph [0044] respectively). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess, can be reached on 912-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666